Citation Nr: 1017127	
Decision Date: 05/07/10    Archive Date: 05/19/10

DOCKET NO.  04-37 953A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a cervical spine 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran & Spouse


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from  September 1968 to 
April 1970, from June 1995 to November 1995, and from June 
1998 to March 1999.  The Veteran also served in the United 
States Army Reserves and National Guard.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefits sought on 
appeal.   

During the pendency of the appeal jurisdiction was 
transferred to the New York RO. 

The claims were previously before the Board in November 2007, 
wherein the matters were remanded for further development and 
adjudication.  The claims have been returned to the Board and 
are ready for appellate disposition.

The Veteran presented testimony before the Board in January 
2007.  The transcript has been associated with the claims 
folder.


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  A low back disorder, diagnosed as osteoarthritis, was 
incurred during a period of inactive duty training 
(INACDUTRA). 

3.  A cervical spine disorder, diagnosed as osteoarthritis, 
was incurred during a period of INACDUTRA. 


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for a low back disorder are met.  38 U.S.C.A. §§ 101(2), 
(22), (24), 1101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2009).

2.  The criteria for the establishment of service connection 
for a cervical spine disorder are met.  38 U.S.C.A. §§ 
101(2), (22), (24), 1101, 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and arthritis becomes 
manifest to a degree of at least 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The term "veteran" is defined, in relevant part, as "a 
person who served in the active military, naval, or air 
service . . . ."  38 U.S.C. § 101(2); see also 38 C.F.R. 
§ 3.1(d).  The term "active military, naval, or air 
service" includes active duty, any period of active duty for 
training during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
line of duty, and any period of inactive duty training during 
which the individual concerned was disabled or died from an 
injury incurred or aggravated in line of duty.  38 U.S.C.A. § 
101(24); 38 C.F.R. § 3.6(a), (d).  Thus, the definitional 
statute, 38 U.S.C.A. 
§ 101(24), makes a clear distinction between those who have 
served on active duty and those who have served on active 
duty for training and inactive duty for training.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
this statute, in effect, means that an individual who has 
served only on active duty for training or inactive duty for 
training must establish a service-connected disability in 
order to achieve veteran status and to be entitled to 
compensation. 

In order to establish basic eligibility for veterans' 
benefits based upon active duty for training, the appellant 
must first establish that he was disabled from a disease or 
injury incurred or aggravated in the line of duty.  To 
establish basic eligibility for veteran's benefits based upon 
inactive duty for training, the appellant must first 
establish that he was disabled from an injury incurred or 
aggravated in the line of duty.  See Laruan v. West, 11 Vet. 
App. 80, 84-86 (1998) (en banc) (holding that, because VA was 
created for the benefit of veterans, a person seeking 
veterans' benefits must bear the initial burden of 
establishing his or her veteran status) (rev'd on other 
grounds, D'Amico v. West, 12 Vet. App. 264 (1999)); see also 
Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  Once a 
claimant has carried his initial burden of establishing 
"veteran status," or that the person upon whose military 
service the claim is predicated has "veteran status," he or 
she is entitled to compensation for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the active military, naval, 
or air service.  See 38 U.S.C.A. § 1110.  

The Veteran contends that he is entitled to service 
connection for cervical spine and low back disorders.  
Specifically, he asserts in written and oral testimony before 
the Board that osteoarthritis of the lumbar and cervical 
spine is the result of incidents that occurred during periods 
of INACDUTRA with the United States Army Reserves and 
National Guard.  Notably, these incidents include a March 
1976 injury to the back and a May 1991 injury to the neck 
while performing parachute jumps.  The back was claimed to be 
re-injured as a result of a boating incident in June 2001 
during combat diver recertification.

Having carefully considered the Veteran's claims in light of 
the record and the applicable law, and affording the Veteran 
all reasonable doubt, the appeals as to these issues will be 
granted.  In this regard, the Veteran's service personnel 
records show he served on active duty from  September 1968 to 
April 1970, from June 1995 to November 1995, and from June 
1998 to March 1999.  During this tenure, as well as during 
his Reserve and National Guard service, the Veteran was 
awarded many medals and citations, to include, but not 
limited to, the Bronze Star Medal with Valor Device, four 
Purple Hearts, the Combat Infantryman Badge, and Army 
Commendation Medal with Combat Distinguishing Device.  These 
records also confirm the Veteran was a parachutist and served 
with the Special Forces Unit.  He was also a recipient of 
master and senior parachutist badges, a Special Forces tab, 
and scuba diver badge.  Additionally, he served as an 
Infantry Officer, Parachutist, Special Forces Officer, and 
Quartermaster Officer. 

An April 1976 DA Form 2173, Statement of Medical Examination 
and Duty Status, shows the Veteran's unit was conducting an 
airborne operation in March 1976 from a United States Air 
Force C130 Aircraft.  The Veteran was jumping with combat 
equipment and upon exiting the aircraft, he was struck by a 
strap which pulled off his helmet and twisted his back.  The 
Veteran felt a sharp pain in his back.  He was taken to the 
hospital, treated, and released.  The Veteran was on 
INACDUTRA status.  The incident was determined to have been 
incurred in the line of duty.

Service treatment records dated in March 1976 reveal the 
Veteran was treated for muscle tenderness and spasm of the 
back.  X-rays were negative.  

A June 1991 DA Form 2173 shows the Veteran strained his neck 
during an airborne operation in May 1991 while performing a 
parachute landing fall.  Service treatment records show he 
was treated in May 1991 for cervical muscle strain.  In June 
1991, the strain was considered resolving.  He was referred 
to physical therapy.  In April 1992, the Veteran again 
complained of neck pain.  He indicated he injured his neck 
the year prior in a parachute jump. The pain was said to be 
radicular to the thoracic spine.  He was diagnosed with 
cervical muscle strain and derangement of C3.  An April 1992 
x-ray of the cervical spine showed encroachment on the C5-6 
foramina by spur formation.  Additional service treatment 
records dated in September 1999 contain complaints of 
recurrent back pain and those dated in June 2001 reveal the 
Veteran complained of falling on his buttocks in a boat 
during diver re-qualification.  

Post-service treatment records note diagnoses of 
osteoarthritis and sciatica.  A June 2006 x-ray shows the 
Veteran had moderate degenerative changes of the lumbar 
spine.

Finally, lay statements were submitted on his behalf.  One 
statement was submitted from MAP, Retired Master Sergeant, 
which indicated that he was on board the aircraft as a 
passenger in March 1976.  He further stated that when the 
aircraft landed, the crew chief was looking at a black streak 
along the fuselage and remarked that somebody's boot must 
have slid along leaving the streak.  He indicated that he saw 
the Veteran lying on a stretcher after the jump and he was 
moaning in pain prior to him being medivaced.  He concluded 
that the Veteran rejoined his unit the next day and was 
visibly in pain.  

A lay statement from KPB, Retired Brigadier General, 
indicated he was present when the Veteran was injured on a 
boat in rough seas during Combat Diver re-qualification 
training.  He stated that he witnessed the Veteran being 
thrown up in the air as the boat crested the wave.  The boat 
dropped and the Veteran was slammed, landing on his buttock 
and immediately experienced intense pain in his back.  KPB 
further stated that when he was battalion commander in April 
1991, the Veteran injured his back.  Finally, he indicated 
the Veteran participated in a training jump in which he had a 
difficult landing that resulted in pain in his neck and 
reduced range of motion.      

After physical examination of the Veteran and review of the 
claims folder, the VA examiner opined in September 2009 that 
spurring of all lumbar vertebra and encroachment of cervical 
foramina were directly related to the events that occurred 
during a period of INACDUTRA, to include the boat incident 
and parachuting misadventures.   The examiner indicated this 
opinion was based on a discrete and comprehensive review of 
the claims file, medical data available in the computer 
medical file from Hudson Valley, and information provided by 
the Veteran. 

In order to establish service connection for any period of 
inactive duty training, the evidence must show that the 
Veteran was disabled from an injury incurred or aggravated in 
line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a), 
(d).  The evidence of record supports this finding, to 
include the favorable opinion delineated above.  

Therefore, affording the Veteran all reasonable doubt, 
service connection for cervical spine and low back disorders, 
diagnosed as osteoarthritis, is granted.  38 C.F.R. § 3.102.

Duties To Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

In light of the fully favorable finding with regard to the 
issue of service connection for low back and cervical spine 
disorders, the Board finds that no further discussion of VCAA 
compliance is necessary.


ORDER

Entitlement to service connection for a low back disorder is 
granted.

Entitlement to service connection for a cervical spine 
disorder is granted.


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


